By the Court.
The bill made out upon one of the plaintiffs’ printed bill-heads by their bookkeeper in accordance with his duty, and by him put in the hands of Thayer, and by Thayer shown to the defendant, was sufficient evidence of Thayer’s authority to justify the defendant in paying him the amount of the bill, if the defendant acted in good faith, and without having ob* *142served the words in fine print at the top of the bill requiring all moneys to be paid to the plaintiffs’ treasurer. The case was rightly submitted to the jury. Exceptions overruled.